DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters: "401," "404," "406,"  "407," and "408" each have lead line that designate the outer circle in Fig. 4 (see par [0027] of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 7, 8, 9 and 13 are objected to because of the following informalities:  
Claim 5, [[a]] the direction of the [[directed]] air flow (see claim 14);
Claims 7, 8, and 9, the at least one needle; and
Claim 13, a radius of [[the]] arc.  Otherwise, since the limitation "a radius of the arc" is recited at line 3, then the limitation "an arc-shaped conductive surface"  the conductive surface has a surface that is shaped like an arc, which is distinct from the conductive surface is an arc-shaped conductive surface [emphasis added]. See Claim Rejection section below.
Appropriate correction is required.
For claim 1, consider the following amendment:  (1) an anode and a cathode having a space therebetween and disposed within the housing therebetween [[them]] in fluid communication with the opening.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the phrase, "a tip of the at least one needle is less than three micrometers," in line 13. The associated relationship between the phrase, "less than three micrometers" and the limitation "a tip" is unclear.  The question that is raised as follows:  Does the phrase, "less than three micrometers" relate to a tip length, a tip circumference, a tip diameter, etc. associated with the limitation "a tip"?  Furthermore, if the limitation "a tip," should refer "a tip diameter," then claim 3 would not further limit claim 1. 
Language in the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected--see MPEP § 2171.  For examination on the merits, the limitation "a tip" (in claim 1) will be interpreted as "a tip diameter" that  appears to be supported in the specification as originally filed at par [0047], and therefore, includes claim 3.
Claim 3 recites the limitation "the tip diameter" in line 1 which as originally filed  has insufficient antecedent basis.  However, should the interpretation presented above be used to amend claim 1, then claim 3 should be canceled to obviate a rejection under 35 U.S.C. 112(d) for failing to limit the subject matter of the previous claim.  Consider amending claim 1 and canceling claim 3.
Claim 8 recites the limitation "the second end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the arc" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See Claim Objection section above.
Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   For claim 3, see above.  For claim 9, the phrase “composition is selected based on at least a subset of considerations including: durability, corrosion resistance, ability to be sharpened, conductivity, sharpness, diameter, or needle geometry” does not further limit the structural features of the apparatus claim.  Applicant may cancel the claims, amend the claims to place in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
  Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
 Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 8445863) in view of Ohe (US 2021/0128775).
  For claim 1, as interpreted, which includes claim 3, Nishida discloses an ion generating device (see ion generation apparatus 86 in Fig. 18, which are 1 to 3 embodiments shown in Figs. 5, 7, 9, 10, 12, 13, 14) comprising a housing (air cleaner 80 includes a front panel 81, a main body 82 shown in  Figs. 17, 18) having an opening (outlet 83); an anode and a cathode (negative/positive ion generation portions 11/12 in Fig. 5; 11a/12a in Figs. 7, 9, 10, 12; 61,63/62,64 in Figs. 13, 14) disposed within the housing and having a space therebetween [[them]] in fluid communication with the opening (Figs. 5, 12, 13); a power source (power supply T21, T31; Figs. 10, 14) having a negative terminal and a positive terminal with a first connection between the negative terminal and the anode and a second connection between the positive terminal and the cathode (terminals T1, T2, T11, T12; col. 10, ll. 12-29; col. 13, ll. 28-36; Figs. 10, 14); a fluid conduit defining an interior and fluidly connected with the opening (area in direction of blowing air at right around fan casing 85 to outlet 83 in Fig. 18); an air mover disposed to direct an air flow through the space into the fluid conduit interior and out of the opening (fan/blower shown in center of air cleaner 80 in Fig. 18); and at least one 
For claims 4 and 5, Nishida is relied upon as set forth above and discloses at least two spaced needles and the at least two needles are spaced apart in a direction perpendicular to a direction of the directed air flow (see Fig. 18).
 For claim 6, Nishida is relied upon as set forth above and discloses further wherein the at least one needle is conductively connected with the anode by way of a resistor (resistance elements  41-43, 45 in Fig. 14).
For claims 7 and 8, Nishida is relied upon as set forth above and discloses the fluid conduit is a duct, and wherein at least a first portion of the needle is disposed in an exterior of the duct and a second portion of the needle is disposed in the interior of the duct (Fig. 18; col. 14, l. 53-col. 15, l. 11), and wherein the needle includes a first end .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Ohe (US 2021/0128775) in further view of Tanaka (US 7377962).
For claim 2, Nishida in view of Ohe is relied upon as set forth above but is silent regarding a specific metal for the at least one needle that is conductive.  However, tungsten is a conductive, and furthermore, Tanaka is analogous art and discloses at least one needle (discharge electrode 41) comprising tungsten (col. 15, ll. 14-25).  Tanaka states that  since the tungsten material has a high degree of hardness and undergoes less warpage or deformation and has a high melting point and a high degree of heat conductivity, this reduces the wear and enhancing durability.  As such, it would have been obvious for one of ordinary skill in the art at the effective filing date to select tungsten for the at least one needle as a matter of design choice since Tanaka teaches tungsten as an available alternative option with a reasonable expectation of success.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of in view of Ohe (US 2021/0128775) in further view of Torok (US 5012159).
For claim 10, Nishida in view of Ohe is relied upon as set forth above but is silent for a conductive surface disposed in the interior of the fluid conduit and conductively connected to the cathode.  However, Torok discloses a conductive surface disposed in the interior of a fluid conduit and conductively connected to a cathode, and this arrangement disclosed in Torok is for transporting and cleansing air (col. 13, ll. 15-25, l. 35;  Claim 1).   As such it would have been obvious to one having ordinary skill in the art 
For claim 11, Nishida and Torok are relied upon as set forth above, and Nishida further discloses that the conductive surface is conductively connected to the cathode by way of (i.e., into and through) a resistor selected to balance allowing a buildup of charged ions to enable at least a partial repelling of ions during ion generator device operations while also least partially dissipating the buildup of charged ions  .  The phrase “selected to balance allowing a buildup of charged ions to enable at least a partial repelling of ions during ion generator device operations while also least partially dissipating the buildup of charged ions” is an intended result (Figs. 10, 14).  
For claim 12, Nishida and Torok are relied upon as set forth above, and Torok  further discloses at least one needle is spaced from the conductive surface (Claim 1; Figs. 4 and 5).
For claim 13, Nishida and Torok are relied upon as set forth above, and Torok further discloses the conductive surface is an arc-shaped conductive surface and spaced from the at least one needle by a constant distance forming a radius of the arc (Fig 9).
For claim 14, Nishida and Torok are relied upon as set forth above.  The location of the at least one needle disposed downstream of the conductive surface, relative to the direction of the air flow is considered rearrangement (or location) of parts, and it would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention to have rearrange parts as a matter of choice absent persuasive evidence that the particular arrangement of the at least one needle disposed .
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:  US 2011/0084611 discloses the rational for a resister in electronic components; US 7215526 teaches a car ionizer where the emitting electrode, a resistor, and a plurality of emitters; US 2013/0043404 discloses an ion generating device with the structural features of the instant invention; US 2011/0101134 teaches a vehicle ionizer; US 6118645 and US 2003/0147785 disclose an apparatus with the structural limitations of the instant invention; US 7170734 teaches an apparatus with a reduction of residual charging of dielectric objects; US 9514909 teaches electric equipment using an ion generation apparatus; and US 3665241 discloses methods for cathode/needle production and benefits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 11, 2022